Quinn, Chief Judge
(dissenting):
When the board of review decided this case it had only two members. From their opinion, they apparently could not agree on the law; accordingly they effected a practical “disposition” of the case. This Court has taken similar action in a number of cases. United States v McMahan, 6 USCMA 709, 21 CMR 31; United States v Dunnahoe, 6 USCMA 745, 21 CMR 67; United States v Cudd, 6 USCMA 630, 20 CMR 346. The United States Court of Appeals for the Fifth Circuit has also taken such action under similar circumstances. Gulf Oil Corporation v Wright, 236 F2d 46 (CA 5th Cir) (1956). I would, therefore, answer the certified question in the affirmative.